Order filed October 7, 2021.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-19-00053-CR
                                 ____________

           IN THE INTEREST OF G.X.H. AND B.X.H., CHILDREN


                    On Appeal from the 313th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2017-04498J


                                      ORDER

      In light of appellant’s motion to supplement the appellate record with the
medical records described as Exhibit P5, this court has determined, pursuant to
Texas Rule of Appellate Procedure 34.5(f), that it must inspect the original of those
records.

      The clerk of the 313th District Court is directed to deliver to the clerk of this
court the original of Exhibit P5, a disk, on or before October 28, 2021. The clerk of
this court is directed to receive, maintain, and keep safe this original exhibit; to
deliver it to the justices of this court for their inspection; and, upon completion of
inspection, to return the original of Exhibit P5, a disk, to the clerk of the 313th
District Court.

                                   PER CURIAM

Panel Consists of Justices Wise, Jewell, and Hassan.